DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-27 are pending upon entry of amendment filed on 2/22/22.

Applicant’s election of group I, claims 1-14 without traverse in the reply filed on 2/22/22 has been acknowledged.   

Accordingly, claims 15-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claims 1-14 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 8/20/21 and 9/8/21 have been acknowledged.

4.	The oath filed on 11/4/21 have been acknowledged.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2017/0362330 in view of U.S.Pu.2007/0031402.

The ‘330 publication teaches immunoconjugates comprising heavy and light chain YS5FL CDR’s and FR (p. 13-14, 20-24, 33-36) that binds CD46 ([425-431]).  The ‘330 publication further teaches that the conjugations of antibody may in any numbers ([566-569]) via cysteine residues ([576-580]) with mc-vc-PAB ([544-549]).  The valine citrulline linkers should be in proximity with cysteine residues of conjugates ([590-595]) and suggests nearby cysteine pairs.

The specification of the instant application discloses that the FOR46 are YS5FL (p. 55) and formulated in histidine, sucrose and polysorbate. As such, the immunoconstructs disclosed in the ‘330 publication read on the claimed invention.

Further, the ‘330 publication discloses formulations of immunoconstructs in pharmaceutically acceptable carriers (p. 41-42).  Claim 14 reciting 2 pairs of adduct is included in this rejection as the ‘330 publication allows homodimers of antibody (p. 30).

The disclosure of the ‘330 publication differs from the instant claimed invention in that it does not teach the use of hisitidine buffer at about 20mM, about 0.01% polysorbate and about 10% sucrose as in claims 3-14 the instant application. 

The ‘402 publication teaches formulation comprising immunoconjugate of antibody in about 20mM of histidine, 5-10% sucrose , 0.005-0.2% polysorbate 80 at pH about 6 (claims 1-18) to prevent aggregates and improve stability of immunoconjugates/
.


One of ordinary skill in the art at the time the invention was made would have been motivated to do so because formulation comprising histidine, sucrose and polysorbate reduces particle formation and enhances stability of immunoconjugate (p. 1-2).

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

8.	No claims are allowable.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
March 7, 2022